Order entered May 5, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01568-CR

                           ROBERT ALAN NOURSE, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Collin County, Texas
                          Trial Court Cause No. 005-84640-2013

                                         ORDER
        We GRANT court reporter Antoinette Varela’s April 30, 2015 request for an extension

of time to file the reporter’s record. The reporter’s record shall be due TEN DAYS from the

date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE